In an action pursuant to Executive Law article 15 to recover damages for sexual harassment and wrongful termination of employment, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Polizzi, J.), entered November 10, 1997, which, upon the granting of the defendant’s motion pursuant to CPLR 4401 for judgment as a matter of law, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiff commenced this action against a former employer, alleging, inter alia, that she had been fired as a result of sexual discrimination. Considering the facts in the light most favorable to the plaintiff, and giving her the benefit of every inference that might properly be drawn in her favor, we agree that by no rational process could the finder of fact *530have concluded that the defendant discharged the plaintiff from employment in violation of Executive Law § 296 (see, Matter of State Div. of Human Rights v St. Elizabeth’s Hosp., 66 NY2d 684; Goering v NYNEX Information Resources Co., 209 AD2d 834; Matter of Father Belle Community Ctr. v New York State Div. of Human Rights, 221 AD2d 44; Harris v Forklift Sys., 510 US 17).
The plaintiff’s remaining contentions are without merit. S. Miller, J. P., Ritter, Florio and Luciano, JJ., concur.